Motion Granted; Abatement Order filed January 7, 2020




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00408-CV
                                  ____________

   HILARIO R. HERNANDEZ A/K/A HILARIO RAMOS HERNANDEZ,
                            Appellant

                                       V.

     CHRISTINA M. FOOS, INDIVIDUALLY AND AS TEMPORARY
          ADMINISTRATOR OF THE ESTATE OF BELINDA G.
                  HERNANDEZ, DECEASED, Appellee


          On Appeal from County Court at Law No. 2 & Probate Ct
                          Brazoria County, Texas
                     Trial Court Cause No. PR39396A

                                    ORDER

      On December 13, 2019, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal, and requested that the appeal
be abated for completion of the settlement. The motion is granted. Accordingly, we
issue the following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
parties file a motion to dismiss the appeal or other dispositive motion. The court
will also consider an appropriate motion to reinstate the appeal filed by any party,
or the court may reinstate the appeal on its own motion.



                                      PER CURIAM



Panel consists of Justices Zimmerer, Spain and Hassan.